Title: From Thomas Jefferson to Emmanuel Grouchy, 2 July 1821
From: Jefferson, Thomas
To: Grouchy, Emmanuel


Sir
Monticello
July. 2. 21.
Your favor of June 22. is recieved, and in it the leaves so curiously exhibiting diagrams, and in a way I had never before seen, for which be pleased to recieve my thanks.Particular circumstances have postponed my journey Southwardly, nor can I fix with certainty the day of my departure. but it will not be within less than a fortnight from this time as my absence will be of two months, perhaps it might be more convenient to you to visit us before I go, rather than to await in Charlottesville. in this I pray you to consult your own convenience only and to accept the assurance of my great respect.Th: JeffersonP.S. The certificate of Marshal Grouchy shall be held in safety.